Citation Nr: 1606564	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on verified active duty in the Navy from October 1972 to July 1975.  He also had additional service in the Naval Reserve, the California Army National Guard, the Army Reserve, and the Missouri Air National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for, inter alia, tinnitus and also a respiratory disorder, to include as due to asbestos exposure (listed as asbestosis).

In September 2012, March 2014, and March 2015, the Board remanded the remaining claim on  appeal for further development.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on  appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action is warranted, even though it will, regrettably, further delay an appellate decision on this matter.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  

Pursuant to the March 2015 remand, the Board, inter alia,  directed the AOJ to procure another medical opinion concerning the nature and etiology of the Veteran's claimed respiratory disorder.  The remand directives again required the VA examiner to determine whether any of the Veteran's currently diagnosed respiratory disorders are related to and/or had their onset during the Veteran's periods of service, to include any exposure to asbestos.  Specifically, the remand directed the examiner to acknowledge and discuss the Veteran's reports of respiratory problems during and since his service in the U.S. Navy and to comment on the October 1984 report from R. Lugliani, M.D., the Chief of the Pulmonary Disease Division of St. Mary's Medical Center Hospital, that related an impression of evidence for mild bronchospastic airway disease, of the asthmatic bronchitis type, probably on the basis of the Veteran's prior exposure to smoke, dust, and fumes, and asbestos-related lung disease.

In May 2015, an addendum opinion was provided by the same examiner who authored the August 2014 VA examination report and October 2014 addendum.  In his May 2015 report, the examiner provided the following remarks: "THERE IS NO OBJECTIVE DATA SHOWING A RESPIRATORY CONDITION: ON PFT'S DONE 9/6/14 FOR THE 8/28/14 C AND P EXAM-VARIABLE EFFORT LIMITS INTERPRETATION.  CHEST XRAY DONE 8/28/14 THAT I ORDERED FOR THE 8/28/14 C AND P EXAM WAS NEGATIVE."  Additionally, the examiner, in an apparent attempt to address the October 1984 report of Dr. R. Lugliani, stated: "THERE ARE NO PFT NUMBERS TO REVIEW IN THIS NOTE FROM 10/5/84.  THERE IS NO OFFICIAL CHEST XRAY READING SIGNED BY A RADIOLOGIST IN THE NOTE FROM 10/5/84 TO BACK UP THE IMPRESSION IN THE NOTE OF '2. Asbestos related lung disease.'" (Emphasis in original.)

The Board notes, however, that the May 2015 VA opinion inadequate because the examiner failed to address recent VA medical treatment records reflecting a diagnosis of asbestosis.  See April 18, 2015 VA treatment record ("pulmonary asbestosis severe obstructive defect per PFT's"); June 10, 2015 VA treatment record ("Asbestosis-SOB").  Additionally, the Board finds that the examiner merely noted the absence of contemporaneous diagnostic reports accompanying October 1984 report without offering any meaningful analysis or opinion on the observations, findings, or conclusions of Dr. Lugliani.  Moreover, the Board's review of the October 1984 report reveals that Dr. Lugliani had reviewed a chest x-ray which showed "increased bronchovascular markings with some hyperinflation.  There appears to be some increased bibasilar interstitial changes suggestive of asbestos related lung disease."  In addition, Dr. Lugliani noted the results of a pulmonary function test which revealed "mild obstructive element which improves with the use of bronchodilator medication."  As indicated  above, the May 2015 examiner did not acknowledge or comment upon the results of these diagnostic tests noted in Dr. Lugliani's October 1984 report.

Under these circumstances, the Board finds that the AOJ has not substantially complied with the Board's prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999).  Accordingly, another remand is necessary to obtain an adequate medical opinion in connection with this claim.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
Prior to obtaining further medical opinion,  to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

The record reflects VA treatment records dated up to June 2015; however, more recent records may exist.  Hence, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran since that date.  See Bell v. Derwniski, 2 Vet. App. 611 (1992) (holding VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) treatment, explaining that the  Veteran has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted.  In adjudicating the claim, the AOJ should consider all relevant evidence added to the claims file that has not been considered.

Accordingly, this matter is hereby is REMANDED for the following action:

1.  Undertake appropriate action to o obtain all records of VA evaluation and/or treatment of the Veteran dated since June 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 


Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide this claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from an appropriate physician-preferably, one who has not previously examined the Veteran-to address the nature and etiology of his claimed respiratory disorder.  

Arrange for the Veteran to undergo VA examination, by an appropriate physician, if deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and lay assertions.

If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should identify all respiratory disorders, to include asbestosis, currently present or present at any point pertinent to the current claim (even if currently asymptomatic or resolved).  If no current respiratory disorder is found, the examiner should clearly so state, and explain why.  In doing so, the examiner must specifically acknowledge and discuss recent VA treatment records noting a diagnosis of asbestosis.

For each diagnosed disability, the examiner provide an opinion, consistent with sound medical judgment, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed respiratory disorder had its onset during or is otherwise medically-related to the Veteran's active duty service in the U.S. Navy.

In addressing the above, the examiner must specifically acknowledge and discuss the Veteran's reports of respiratory problems during and since his service in the U.S. Navy.  Additionally, the examiner must also specifically comment on the October 1984 report from R. Lugliani, M.D., the Chief of the Pulmonary Disease Division of St. Mary's Medical Center Hospital, that related an impression of evidence for mild bronchospastic airway disease, of the asthmatic bronchitis type, probably on the basis of the Veteran's prior exposure to smoke, dust, and fumes, and asbestos-related lung disease.

All examination findings/testing results, if any, along with complete, clearly-stated rationale for the conclusions reached must be provided.  

If the examiner determines that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted readjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

